 


110 HR 6383 IH: Alternative Energy Advancement Act
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6383 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2008 
Mr. Hayes introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To make available for research and development of alternative energy certain revenue received by the United States for all future oil and gas leases. 
 
 
1.Short titleThis Act may be cited as the Alternative Energy Advancement Act. 
2.Use of proceeds of oil and gas leasing of Federal lands and Federal submerged lands 
(a)Establishment of Trust FundThere is established in the Treasury a separate account (in this Act referred to as the Trust Fund).  
(b)DepositsThere shall be deposited into the Trust Fund all amounts received by the United States as bonus bids, rents, and royalties under leases for exploration, development, and production of oil and gas that are awarded after the date of the enactment of this Act for any area of Federal lands or of Federal submerged lands of the outer Continental Shelf— 
(1)that, on the date of the enactment of this Act, is withdrawn from such leasing; or 
(2)for which the expenditure of Federal funds for such leasing is prohibited. 
 (c)UseAmounts in the Trust Fund shall be available to the Secretary of Energy for research and development of alternative energy.  
 
